Citation Nr: 1207579	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  05-13 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for a left wrist disorder.

4.  Entitlement to an increased rating for a partial tear of the meniscus of the left knee (left knee instability), currently evaluated as 10-percent disabling.

5.  Entitlement to an increased rating for degenerative joint disease of the left knee (left knee arthritis), separately evaluated as 20-percent disabling.

(The Veteran also had a temporary 100 percent rating for his left knee disability from January 18 to February 28, 2007, under the provisions of 38 C.F.R. § 4.30, to compensate him for his convalescence following left knee surgery.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972 and from October 1972 to July 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from October 2004 and subsequent rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

A hearing at the RO before the Board (Travel Board hearing) was scheduled for November 2011.  However, in October 2011, so prior to the date of the hearing, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (2011).

The claim for service connection for an acquired psychiatric disorder requires further development before being decided on appeal, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board is going ahead and deciding all of the remaining claims.


FINDINGS OF FACT

1.  There is no competent and credible medical or lay evidence indicating the Veteran has IBS to account for his gastrointestinal (GI) complaints, and service connection already has been granted for hiatal hernia with gastroesophageal reflux disease (GERD).  He has a 30 percent rating for this disability; hence, to the extent he is experiencing GI symptoms as a result or consequence of this disability, he already is being compensated for this.

2.  There is no competent and credible evidence attributing his left wrist disability to his military service, as opposed to an intercurrent work-related injury he sustained as a civilian in August 2001 resulting in a severe comminuted fracture of the distal left radius, distal ulna, and scaphoid.

3.  Even considering his pain, his left knee flexion is not limited to 30 degrees or less and he does not have any limitation of extension of this knee.

4.  He also has, at most, moderate instability of this knee.


CONCLUSIONS OF LAW

1.  The Veteran does not have IBS due to disease or injury incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  His left wrist disability also was not incurred in or aggravated by his military service, and he did not have arthritis in this wrist within one year of his discharge from service to warrant presuming it was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


3.  The criteria are not met for a rating higher than 10 percent for his left knee arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2011).

4.  The criteria also are not met for a rating higher than 20 percent for his left knee instability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.71a, DC 5257 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  Moreover, as the pleading party, the Veteran, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 2003.  This letter informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  More recent March 2006 and May 2009 letters complied with Dingess by also discussing the "downstream" disability rating and effective date elements of his claims.  And of equal or even greater significance, after providing that additional Dingess notice, the RO went back and readjudicated his claims in the November 2009 SSOC - including considering any additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So the timing defect in the provision of that additional notice has been rectified ("cured") because the claims have been readjudicated since providing all necessary VCAA notice.


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), service personnel records (SPRs), and 
post-service evaluation and treatment records.  He also submitted personal lay statements.  Therefore, the Board is satisfied the RO has made reasonable efforts to obtain all identified records and other evidence that is potentially pertinent to his claims.  Significantly, neither he nor his representative has identified, and the file does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims being decided that needs to be obtained.

Regarding the left wrist claim, the standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006), are not met to require scheduling a VA examination for a medical nexus opinion.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  There is no competent and credible indication of initial incurrence of his left wrist disability during his service, or suggestion of arthritis in this wrist to the required minimum compensable degree of at least 
10-percnet disabling within one year of his discharge from service.  There equally is no competent and credible evidence associating his status post open distal left radius, distal ulna, and scaphoid fracture with his military service; instead, by all accounts this disability is the result of injury he has sustained since service.  The Board is not obligated to request an opinion when, as here, there is not this suggestion of a relevant disease or injury in service that could be associated with the currently claimed disability.  Charles v. Principi, 16 Vet. App. 370 (2002).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Regarding the IBS and increased-rating claims, the Veteran has been provided several VA compensation examinations.

So the Board is satisfied that the duty to assist has been met, at least concerning these particular claims.  38 U.S.C.A. § 5103A.


II.  Analysis

A.  Service-Connection Claims

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there generally must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Degenerative joint disease (DJD), i.e., arthritis, is considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  But when, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet (pes planus), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102. 


(i) IBS

As explained, the most fundamental requirement for any claim for service connection is that the Veteran must first establish that he has the claimed disability or, at the very least, that he has at some point since the filing of his claim; else, there is no valid claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" is generally, though not always, interpreted to mean a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The exception to this rule is when the type of condition claimed is readily amenable to even lay diagnosis - such as a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), and disorders of those sorts.  See again Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  IBS does not fall within the purview of this exception, however, so this is a medical, not lay, determination.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).


And, here, the Veteran has neither provided nor identified any competent and credible medical or lay evidence showing a diagnosis of IBS, as opposed to the other GI conditions that already have been determined service connected and accordingly rated.  During his service, he complained of belching, burping, epigastric pain, nausea, vomiting, and black and bloody stools.  He was treated for hiatal hernia with GERD.  But because of this, service connection already has been granted for hiatal hernia with GERD.  So he is already being compensated at the 
30-percent level for the GI symptoms he experiences as a result or consequence.  In addition, a January 2009 VA examination determined there was insufficient evidence of IBS.  Only GERD, which, as mentioned, is already service connected, was diagnosed.

There has been no such diagnosis of IBS, including since the filing of this claim, to account for the complaints of pain not attributable to the hiatal hernia and GERD and in turn suggest he has current disability on account of IBS.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

The Board realizes the Veteran is competent, even as a layman, to proclaim for example having experienced GI symptoms during service and since.  Indeed, he is even competent to make this proclamation absent any supporting contemporaneous medical evidence such as treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  But he is not competent to ascribe or attribute these symptoms to IBS, as opposed to the already service-connected hiatal hernia with GERD, several health care providers have diagnosed instead of IBS.


Proof of current disability on account of the condition claimed is perhaps the most fundamental requirement of a claim for service connection because, without this minimum level of proof, there is no disability to causally relate to the Veteran's military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).  Since there is no such indication in this particular instance, the preponderance of the evidence is against this claim, so there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

(ii) Left Wrist Disability

Unlike the claim for IBS, there is no disputing the Veteran has the required current diagnosis of a left wrist disability, i.e., residuals of status post distal left radius, ulnar and scaphoid fractures.  Boyer v. West, 210 F.3d. at 1353; Brammer, 3 Vet. App. at 225.  Consequently, the determinative issue is whether this disability is attributable to his military service or, instead, something else.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, unfortunately, there simply is no competent and credible evidence of record establishing this required cause-and-effect correlation.

Regarding possible in-service incurrence, the Veteran's STRs show that in March 1990 he complained of left wrist pain of 21/2 months duration due to a basketball injury.  There was a small tender ganglion cyst on this wrist.  A contemporaneous March 1990 X-ray of this wrist, however, noted no fracture, dislocation, or osseous abnormality.  His military discharge examination in June 1993, so some 3 years later, also was unremarkable for any findings or complaints referable to a chronic or permanent left wrist disability, including as a residual of that injury he had earlier sustained during his service.  This is especially noteworthy since post-service private treatment records indicate a tire exploded at his civilian job in August 2001.  And as a consequence, he sustained a severe comminuted fracture of his distal left radius and distal ulna, and scaphoid fracture.  Multiple surgical reductions were required to treat that intercurrent injury, further evidencing its significance, aside from the fact that he had no intervening complaints referable to his left wrist until that additional injury.  See Struck v. Brown, 9 Vet. App. 145 (1996).  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period after service without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease incurred in service resulted in any chronic or persistent disability).  He has not established continuity of symptomatology in the interim, meaning continuous left wrist pain or other symptomatology since his service; instead, only since August 2001 when he sustained that additional injury has there been such indication.

He also has not provided any supporting evidence or medical opinion suggesting his current left wrist disability may be attributable to his military service or date back to his service, which ended in 1993, so approximately 8 years before his initial 
post-service complaint in 2001.  And while he is certainly competent to describe left wrist disability and the associated pain, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The fact that his first post-service complaint of any left wrist symptomatology was not until he sustained his intercurrent work-related injury in August 2001 tends to refute the notion that he had been experiencing chronic left wrist pain since service.  In other words, he has failed to establish continuity of symptomatology following service.  See 38 C.F.R. § 3.159(a)(1) and (2) and Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

There also is no supporting evidence otherwise linking his current left wrist disability to his military service - including to the basketball injury he earlier sustained in service.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

For these reasons and bases, the preponderance of the evidence also is against this claim, so the benefit-of-the-doubt rule does not apply and it, too, must be denied.  Gilbert, 1 Vet. App. 49, 54.

B.  Increased-Rating Claims

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with various criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) - which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  And after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Also, when making determinations concerning the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his service-connected disability are competent with regard to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.


Consideration also must be given to his possible entitlement to "staged" ratings to compensate him for times since filing his claim when this disability may have been more severe than at other times during the course of his appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

(i) Left Knee Arthritis, i.e., Degenerative Joint Disease

The Veteran presently has a 10 percent rating for his left knee arthritis under 38 C.F.R. § 4.71a, DC 5010, for arthritis due to trauma substantiated by X-ray findings.  DC 5010 provides that traumatic arthritis is to be evaluated as degenerative arthritis.  Degenerative arthritis (hypertrophic or osteoarthritis) is evaluated under DC 5003, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved - which, here, are DC 5260 for limitation of leg and knee flexion and DC 5261 for limitation of leg and knee extension.

According to DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Moreover, according to DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. 

For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f). 

DC 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating. 

DC 5261 provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating. 

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II. 

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under DC 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 


With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Aside from permitting the assignment of separate ratings for arthritis (DC 5003) and instability (DC 5257), VA's General Counsel additionally has held that separate ratings may be assigned, as well, for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id. 

The Veteran is not appealing his initial rating assigned in a prior rating decision, so the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, that said, the Court has held that in determining the "present level" of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating, see Hart v. Mansfield, 21 Vet. App. 505 (2007), just as it would had the Veteran appealed his initial rating.  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).


Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, No. 09-2873, 2011 WL 3346827, at *4 (Vet. App. Aug. 4, 2011) (emphasis added).  However, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.  , at *11; see 38 C.F.R. § 4.40.

Here, upon review of the probative (competent and credible) medical and other evidence of record, the Board finds that a rating higher than 10 percent for the left knee arthritis is not warranted.

A higher 20 percent rating under DC 5260 requires flexion limited to at least 30 degrees, and there simply is no objective clinical evidence indicating limited flexion to this extent.  During the December 2004 VA compensation examination, left knee range of motion was from 0 to 140 degrees (extension to flexion), albeit with a 5-degree loss of flexion due to pain with repetitive flexion of this knee.  But even considering this additional limitation on account of the pain only reduces the flexion from 140 to 135 degrees, which still far exceeds the 30-degree limitation required for a rating higher than 10 percent under DC 5260.  He also had completely normal (i.e., full) extension, to 0 degrees.

During a subsequent November 2006 VA compensation examination, the range of flexion of the Veteran's left knee was limited to 45 degrees due to pain, and limited to 90 degrees with consideration of pain on movement.  But this, too, exceeds the 30-degree limitation required for a rating higher than 10 percent under DC 5260.

His range of flexion for his left knee during his May 2007 VA examination was to 90 degrees, and to 70 degrees due to fatigue after repetitive use.  So it again exceeded the 30-degree limitation, and he again had normal extension, to 0 degrees.

An even more recent January 2009 VA examination disclosed that his range of motion was from 0 degrees of extension to 115 degrees of flexion, without pain, but with pain during the additional motion from 115 to 125 degrees.  Still, even accepting that he began experiencing pain at the lesser 115-degree mark, that was well beyond the 30-degree mark necessary for a higher 20 percent rating under DC 5260.  Moreover, he continued to have normal extension of this knee, to 0 degrees, so would not alternatively warrant a higher rating under DC 5261 either.

Nor is a separate compensable rating for limitation of extension warranted under DC 5261 according to VAOPGCPREC 9-2004.  These VA examination reports do not reflect any limitation of motion on extension such as to warrant a compensable evaluation because there is no additional disability.  Achieving even the most minimum compensable rating of 10 percent under DC 5261 requires extension limited to 10 degrees.  However, there simply is no clinical evidence of such limited extension, much less to an even greater extent.  At all times when examined in December 2004, November 2006, May 2007, and January 2009, he could fully extend his left knee to 0 degrees, even when considering his pain on motion.  These results clearly exceed the required 10-degree limitation of extension, even with consideration of any associated pain.  Thus, a separate rating for limitation of extension, including on account of his pain, is not warranted, especially inasmuch as he does not even meet the criteria for a noncompensable (0 percent) rating under DC 5261, requiring extension limited to at least 5 degrees.  Indeed, here, there is absolutely no indication of any limitation of extension whatsoever, even with pain.

There also is no objective clinical evidence of any left knee ankylosis to warrant consideration of a higher rating under DC 5256.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Because the Veteran is able to move his left knee joint in both flexion and extension (albeit less than normally would be expected in flexion), by definition, his left knee is not immobile and therefore not ankylosed. 

In also considering the potential applicability of other diagnostic codes, the Board finds that DC 5258 (dislocation of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not applicable in this case, either, as the medical evidence does not show the Veteran has the type of impairment contemplated by these other codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

(ii) Left Knee Instability

VA's General Counsel has held that a claimant who has arthritis and instability of the same knee may be rated separately under DCs 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This again is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See again Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In compliance with these precedent General Counsel opinions, the RO not only has assigned a 10 percent rating for the Veteran's left knee arthritis under DCs 5003, 5010 and 5260, but also a separate 20 percent rating for his left knee instability under DC 5257 on account of the partial tear of the lateral meniscus cartilage of this knee.

DC 5257 pertains to "other" knee impairment, including recurrent subluxation or lateral instability.  Under this code, a 10 percent rating is warranted if there is recurrent subluxation or lateral instability resulting in "slight" knee disability; a 20 percent rating is warranted if there is recurrent subluxation or lateral instability resulting in "moderate" knee disability; and 30 percent rating is warranted if there is recurrent subluxation or lateral instability resulting in "severe" knee disability.  38 C.F.R. § 4.71a, DC 5257.

VA's Rating Schedule does not define these descriptive words "slight," "moderate" and "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Having said that, subluxation is "incomplete or partial dislocation."  Antonian v. Brown, 4 Vet. App. 179, 182 (1993); Pond v. West, No. 97-1780, slip op. at 8 (U.S. Vet. App. Apr. 21, 1999).  A ligament stabilizes a joint by preventing dislocation.  Odiorne v. Principi, 3 Vet. App. 456, 458 (1992).  Lateral stability refers to the ability of the ligaments of the knee, specifically the anterior cruciate ligament (ACL), posterior cruciate ligament (PCL), lateral collateral ligament (LCL), and medical collateral ligament (MCL), to prevent dislocation. 

No subluxation or instability was found during the VA examinations in December 2004, November 2006, May 2007, and January 2009.  Certainly then, it cannot be said the Veteran has more than "moderate" subluxation or instability of this knee.  Indeed, he arguably only has "mild" or "slight" subluxation or instability, when considering the results of those VA examinations, but in any event certainly not the "severe" subluxation or instability required for the higher 30 percent rating under DC 5257.  And although he needed to convalesce following his left knee surgery, he already has been duly compensated for this by temporarily increasing the rating for the arthritis component of his disability to 100 percent from January 18 to February 28, 2007, under the provisions of 38 C.F.R. § 4.30.

(iii) Extra-schedular Consideration

The Social Security Administration (SSA) granted the Veteran disability insurance benefits - effective February 2003, because of the degenerative joint disease of his left knee, lumbar spine stenosis, and status post open distal left radius fracture.  But he also resultantly has been in receipt of a total disability rating due to individual unemployability (TDIU) from VA effectively since January 8, 2004.  So VA already has conceded that his service-connected disabilities, in combination, render him unemployable - meaning incapable of obtaining and maintaining substantially gainful employment.  38 C.F.R. §§ 3.340, 341, 4.15, 4.16, 4.18 and 4.19.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011). 


The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the Board finds that the schedular ratings of 10 percent for the left knee arthritis and 20 percent for the left knee instability contemplate the extent and severity of the Veteran's symptoms (including the pain and its affect on his range of motion, etc.), referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not required.  In other words, there is no indication these disabilities cause impairment not contemplated by these schedular ratings assigned for them or have caused marked interference with his employment - meaning above and beyond that contemplated by these schedular ratings, or required frequent periods of hospitalization so as to render impractical the application of the regular rating schedule standards.  See Thun. 

The Veteran had left knee surgery during the pendency of this appeal, hence, as mentioned, the granting of the temporary 100 percent convalescent rating under 38 C.F.R. § 4.30.  So he already has been duly compensated for that.  In a December 2009 letter, his private physician, C.L.B., Jr., M.D., stated the Veteran's fifth left knee surgery in January 2007 had caused him to be markedly limited in his physical capacities, with no kneeling, squatting, prolonged standing, or crawling possible.  But the two additional VA compensation examinations he has had since that surgery did not demonstrate or affirm the loss of function described by this private physician, and he did not include any objective findings to support his conclusion.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 

(iv) Conclusion

The Board cannot otherwise "stage" the Veteran's ratings under Hart, either.  He has never been more than 10-percent disabled on account of his left knee arthritis since one year prior to filing this increased-rating claim, or more than 
20-percent disabled on account of his left knee instability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

For the reasons and bases discussed, the Board finds that the preponderance of the evidence is against the claim for higher ratings for this disability.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the appeals are denied.


ORDER

The claim for service connection for IBS is denied.

The claim for service connection for a left wrist disability is denied.

The claim for a rating higher than 10 percent for the left knee arthritis is denied.

The claim for a rating higher than 20 percent for the left knee instability is denied.


REMAND

As already alluded to, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for PTSD, in particular, requires:  [1] a current medical diagnosis of this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the DSM-IV) (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).


Several VA examination reports and treatment notes confirm the Veteran has received this required diagnosis of PTSD.  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV criteria; VA adjudicators must effectively presume the diagnosis of PTSD was in accordance with the 
DSM-IV, both insofar as the sufficiency and adequacy of the claimed stressors that predicated this diagnosis.  See Cohen, 10 Vet. App. 140-41.  Therefore, the Veteran has met this preliminary requirement of at least establishing he has this claimed condition.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Consequently, resolution of this claim turns instead on whether this PTSD diagnosis is attributable to the events he says occurred during his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran primarily attributes his PTSD to multiple combat trauma in Vietnam for 21 days in 1971, to drug interdiction in Colombia in 1978, the Sudan in 1978, and the Persian Gulf War, and to two parachute jumps in which his parachute failed to completely open.  He also states that he was awarded the Combat Infantryman's Badge (CIB).  His service personnel records indicate he was stationed in the United States, Korea and Europe, and that he had three weeks of jungle warfare training in Panama.  There is no record of his ever being in a combat zone, however, or at any of the places he has indicated; nor is there any record of his being awarded any decorations or commendations that would indicate his participation in combat.  See VAOPGCPREC 12-99 (October 18, 1999).  There equally is no record of any jump in which his parachute failed to completely open.


His service treatment records (STRs) also do not mention any such diagnosis or treatment of a psychiatric disorder such as PTSD, or concerning a psychiatric disorder of any sort for that matter.  Also keep in mind that VA did not adopt the PTSD nomenclature until 1980 or thereabouts, so not until after some of the putative traumatic events are said to have occurred during his service.  His STRs note multiple musculoskeletal injuries from playing various sports.  In June 1980, as an example, he complained of chronic left knee pain that he said had increased or intensified in the last seven days.  He related an eight-year history of left knee pain and requested that he be excused from parachute jump status.  In a March 1981 narrative, he explained that his left knee instability was due to a parachute jump injury in April 1980.

His alleged stressors were not independently verified and, alternatively, it was not established that he had engaged in combat against enemy forces such that this objective verification was not required to support his PTSD diagnosis.  See 38 C.F.R. § 3.304(f)(2) (formerly (f)(1)); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  This determination was based on a review of his military personnel records, including his DD Form 214, which did not show he was awarded any decorations or commendations commonly associated with valor or heroism while engaged in combat with an enemy force.  It was noted that he had received several awards, and although very commendable in their own right, they are not per se or prima facie indications that he was ever in a combat zone or engaged in combat against an enemy force.  His service medals do not rise to the level of specifically corroborating combat service in Vietnam for 21 days in 1971, Colombian drug interdiction, or the Sudan in 1978, and during the Persian Gulf War.  Also, none of his other service personnel records indicates he was ever sent to a combat zone, as he alleges.  And the record does not contain buddy statements from other servicemen who might be able to corroborate the details of his alleged stressors.


Therefore, since his official service personnel records do not indicate he received any medals, badges, wounds, or decorations specifically denoting combat against enemy forces (see VAOPGCPREC 12-99 (October 18, 1999)), credible evidence is needed to verify his alleged stressors.  38 C.F.R. § 3.304(f)(2); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

New regulations regarding PTSD found at 38 C.F.R. § 3.304(f)(3), however, which took effect as of July 13, 2010, so during the pendency of this appeal, state that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (July 13, 2010). 

But, significantly, this most recent regulation amendment has no impact on PTSD stressors claimed, as here, to have been experienced during combat, or while interned as a prisoner of war (POW), or the result of personal or sexual assault since there already are special provisions, exceptions, etc., for these other type claims.  See 38 C.F.R. § 3.304(f)(2), (f)(4), and (f)(5).

A claimed stressor need not be corroborated in every detail, however.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The mere fact that a Veteran was stationed with a unit that was present while enemy attacks occurred strongly suggests that he was, in fact, exposed to those attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time the Veteran was stationed at the base).  In other words, a Veteran's presence with the unit at the time those attacks occurred corroborates his statement that he experienced those attacks personally. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Besides entitlement to direct service connection for this condition, entitlement to secondary service connection must also be considered.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (the Board commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record).

A June 2006 VA psychiatric outpatient treatment record indicates the Veteran had developed severe depression secondary to back pain.  He is entitled to an examination that takes into account all relevant background information, including prior medical evidence.  Roberts v. Derwinski, 2 Vet. App. 387 (1992).  In light of the need to remand the claim regarding secondary service connection, he resultantly should be provided another opportunity to provide further details and information regarding his claimed stressors to enable independent verification of them. 

That June 2006 VA note also indicated the Veteran stated that he had attended PTSD groups on the past.  If this is indeed the case, he therefore should indentify where he received this PTSD treatment, and all necessary attempts should be made to obtain these additional records.  38 C.F.R. § 3.159(c).

Accordingly, this remaining claim is REMANDED for the following additional development and consideration: 

1.  Ask the Veteran whether he has received any additional treatment for his PTSD or other mental illness (regardless of the specific diagnosis), the records of which have not yet been submitted or otherwise obtained.  If he has, and these additional records are not in the file, then obtain them for consideration. 

This request should include, but is not limited to, any VA PTSD group counseling records.  

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e). 

2.  Also have the Veteran submit an additional statement containing more detail and information regarding his alleged stressors.  And for all that he provides the required level of information, attempt to verify them through all appropriate means, including but not limited to by contacting the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly known as the Center for Unit Records Research (CURR)).

3.  Next schedule an appropriate VA compensation examination to determine the etiology of all current psychiatric disorders.  All necessary diagnostic testing and evaluation should be performed.

Following a review of the claims file and a mental status examination, the examiner must specifically indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's psychiatric disorders are related to his military service or date back to his service or, alternatively, are secondary to his low back disability, meaning proximately due to, the result of, or aggravated by the low back disability.  In particular, opinion is needed concerning whether his having to deal with the pain associated with his low back disability has resulted in clinical depression.

The term "as likely as not", i.e., at least 50 percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Also, if it is determined the Veteran is a combat Veteran to warrant consideration of his claim for PTSD under 38 C.F.R. § 3.304(f)(2), or he adds stressors that would fall within the purview of the revised subpart (f)(3), 
or if any stressor is independently confirmed by the JSRRC, inform the VA examiner of these stressor(s) and request a nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the PTSD is a result or consequence of a verified stressor.  

The Veteran is hereby advised that his failure to report for this VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

The examination should include any necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be provided to and reviewed by the examiner for the Veteran's pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.  Then readjudicate this remaining claim.  If this claim continues to be denied, send the Veteran and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


